     Case 2:21-cv-00200-APG-NJK Document 14 Filed 08/31/21 Page 1 of 1



1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3                                                   ***

4     SEAN MAURICE DEAN,                                      Case No. 2:21-cv-00200-APG-NJK

5                                           Plaintiff,       ORDER GRANTING MOTION FOR
              v.                                                     EXTENSION
6
                                                                        [ECF No. 13]
7     ROMEO ARANAS, et al.,

8                                        Defendants.

9

10          On August 9, 2021, I ordered defendant Minev to file a response within 21 days to plaintiff

11   Sean Dean’s motion for a preliminary injunction and to file under seal all medical records relevant

12   to the allegations that Dean is being denied diagnosis and treatment for a back injury. ECF No. 11

13   at 17. The defendants filed a motion for an extension of time until September 7, 2021 to file a

14   response. ECF No. 13. The request is supported by good cause.

15          I THEREFORE ORDER that the defendants’ motion for extension of time to respond to

16   the motion for a preliminary injunction (ECF No. 13) is granted. By September 7, 2021, the

17   defendants must file a response to Dean’s motion for a preliminary injunction and file under seal

18   all medical records relevant to the allegations that Dean is being denied diagnosis and treatment

19   for a back injury.

20          DATED THIS 31st day of August, 2021.
21

22                                                 UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                         1
